Exhibit 10.6

 

CONSULTING AGREEMENT

 

This Consulting Agreement (this “Agreement”) is entered into as of the 28st day
of September, 2005, by and between Hyperspace Communications, Inc., a
corporation organized and existing under the laws of the State of Colorado, with
its principal place of business located at 8480 E. Orchard Road, Greenwood
Village, Colorado 80111 and its wholly owned subsidiaries (collectively, “HCO”)
and Angela Blatteis (“Consultant”), an individual, with an address of Investment
Advisory Group, 1940 Century Park East, Suite 200, Los Angeles, CA 90867
(jointly referred to herein as the “Parties”).

IN CONSIDERATION OF THE MUTUAL PROMISES, COVENANTS AND CONDITIONS CONTAINED
HEREIN, THE PARTIES AGREE AS FOLLOWS:

1.

Description of Work. Consultant shall provide the services described on the
Statement of Work attached to this Agreement as Exhibit “A” (the “Services”),
which is incorporated here in by reference. Exhibit A may be amended or
supplemented in writing from time to time, with such other related tasks as the
Parties agree. Consultant shall use her best efforts in performing the Services.

2.

Relationship of Parties. Consultant agrees to the following terms and conditions
with respect to her relationship concerning HCO:

 

a.

Independent Consultant. Consultant shall act as an independent consultant and
not as an agent or employee of HCO. Nothing in this Agreement is intended to or
should be construed to create a partnership, joint venture, or employment
relationship between Consultant and HCO.

 

b.

No Benefits. Consultant shall not be entitled to any employee benefits.

 

 

c.

Taxes and Records. Consultant accepts full and complete responsibility for
filing all tax returns and paying all taxes that may be required or due for
payments received by Consultant under the terms and conditions of this
Agreement. Consultant shall be solely responsible for, and must maintain
adequate records of, expenses incurred in the course of performing the Services
under this Agreement.

3.

Payment. HCO shall pay Consultant for the performance of the Services rendered
in the amount as set forth in Exhibit A, subject to the terms and conditions
therein. Consultant shall not be entitled to any compensation other than
specified in this Agreement and such amounts as she is entitled to receive as a
member of the Board of Directors of HCO.

4.

Intellectual Property. Consultant agrees to the following terms and conditions
with respect to intellectual property:

 

a.

Confidential Information. Other than in the performance of this Agreement,
Consultant shall not use or disclose to any person or entity any HCO
“Confidential Information” (whether written, oral, electronic or other form),
which is, or has previously been, obtained from HCO or otherwise prepared or
discovered in the performance of the Services under this Agreement.
“Confidential Information” shall include, without limitation, all work product
(as defined below), all information designated by HCO as confidential, all
information or data concerning or related to HCO’s products (including the
discovery, invention, research, improvement, development, manufacture, or sale
thereof), processes, or general business operations (including sales costs,
profits, pricing methods, organization, customer lists and employee lists), and
any information obtained through access to any information systems (including,
but not limited to, computers, networks, voicemail, electronic mail, etc.)
which, if not otherwise described above, is of such a nature that a reasonable
person would believe it to be confidential or proprietary.

 

b.

Work Product. All Work Product shall belong to HCO. Consultant shall deliver all
Work Product to HCO, either upon HCO’s request, or upon the earlier of the
expiration or termination of this Agreement. “Work Product” shall mean reports,
lists, analysis, models, devices, instructional materials, and anything else the
Consultant produces in connection with rendering any performance under this
Agreement.

 

c.

Survival. The obligations under this Section and its subparts shall continue
perpetually and survive the termination or expiration of this Agreement.

 

 


--------------------------------------------------------------------------------



 

5.

Non-Solicitation. For the term of this Agreement and for a period of twelve (12)
months thereafter, Consultant will not, either directly or indirectly: (a)
encourage, solicit or otherwise persuade any employee of HCO to leave the
employment of HCO, or (b) hire any employee of HCO.

6.

Assignment and Successor Liability. This Agreement may not be assigned or
transferred without HCO’s prior written consent.

7.

Notices. All notices under this Agreement must be in writing sent to the party
at the address shown in the caption of this Agreement.

8.

Indemnification. Consultant shall indemnify, defend and hold HCO harmless from
and against any liability arising out her performance hereunder. In no event
shall HCO be liable for any special, indirect, incidental, consequential, or
punitive damages.

9.

Term and Termination. This Agreement shall commence on the date described in
Exhibit A (“Start Date”) and shall continue for a period of twelve (12) months
(“Initial Term”), unless earlier terminated as provided herein, and shall
continue thereafter on a month-to month basis unless terminated by either party,
with or without cause, for any reason whatsoever, upon thirty (30) days prior
written notice. During the Initial Term and thereafter, HCO may terminate this
Agreement immediately upon written notice in the event of Consultant’s
negligence or other material breach of this Agreement. HCO may terminate this
Agreement upon thirty (30) days notice if Consultant ceases to maintain a
relationship with Gores Technology Group substantially similar to her
arrangement as of the date of this Agreement.

10.

Choice of Law and Forum. This Agreement shall be governed and construed in
accordance with the laws of the State of Colorado. Any controversy or claim
arising out of or relating to this Agreement or the breach thereof shall be
settled by an arbitrator mutually agreeable to both HCO and Consultant in
Denver, Colorado, in accordance with the applicable arbitration rules then
existing of the American Arbitration Association and judgment upon the award may
be entered in any court having jurisdiction thereto

11.

Entire Agreement and Modification. This Agreement sets forth the entire
understanding and agreement of the Parties as to the subject matter of this
Agreement. Notwithstanding the forgoing, Consultant agrees that any
Non-Disclosure Agreements in place currently between Consultant and HCO shall
remain in place and shall be in addition to the terms and conditions set forth
herein. This Agreement may not be changed except by writing and signed by both
Parties. The terms of this Agreement shall govern all services undertaken by
Consultant.

 

 

 

HYPERSPACE COMMUNICATIONS, INC

ANGELA BLATEIS

 

 

 

 

 

 

 

Signature: /s/ John P. Yeors

Name: John P. Yeors

Title: Chief Executive Officer

Date: September 28, 2005

 

Signature: /s/ Angela Blateis  

 

 

Date: September 28, 2005

 

 



 


--------------------------------------------------------------------------------



 

EXHIBIT A

 

STATEMENT OF WORK

 

 

CONSULTANT:

ANGELA BLATTEIS

 

 

 

START DATE:

September 1, 2005

 

FEE:

RETAINER: $10,000 per month, payable on the fifteenth (15th) day of each
calendar month, by check made payable to Angela Blatteis dba Investment Advisory
Group and remitted to Angela Blatteis.

 

SUCCESS FEE: For mergers or acquisitions consummated by HCO : $100,000 in cash
within 30 days after close, plus, at the discretion of the Board of Directors,
options, restricted stock or restricted stock units in an amount not less than
$25,000 or more than $100,000. Only transactions that (i) close during the term
of this Agreement, or (ii) which are identified during the term of this
Agreement and close within 6-months thereafter will be eligible for
compensation. Nothing herein requires HCO to pursue or complete any transaction
proposed by Consultant.

 

SERVICES: Consultant shall allocate approximately thirty five percent (35%) of
her working time rendering consultation and other services as reasonably
requested by HCO from time to time with respect to potential mergers and
acquisitions by HCO. Consultant shall report to John Yeros. Consultant agrees
that she is a non-independent member of the Board of Directors and further
agrees that she will abstain from voting on all matters related to proposed
mergers and acquisitions. .

 

EXPENSES: Consultant will be reimbursed for reasonable expenses incurred in
connection with the performance of the Services under the Agreement, provided
any expenses in excess of $500 must be approved in advance in writing by HCO.

 

 

 